Reasons for Allowance

Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, 2021/0006294 A1 discloses respectively received from, a plurality of N subscriber lines according to a vectoring matrix, and comprising, for given ones of a plurality of tones: enabling the given tone for direct data communication over a first set of N-M.sub.k targeted lines out of the N subscriber lines, and disabling the given tone for direct data communication over a second disjoint set of M.sub.k supporting lines out of the N subscriber lines, M.sub.k denoting a nonnull positive integer, configuring the vectoring matrix to use an available transmit power, respectively an available receive power, at the given tone over the second set of M.sub.k supporting lines for enhancement of data signal gains at the given tone over the first set of N-M.sub.k targeted lines, wherein the method further comprises distributing targeted and supporting roles across the N subscriber lines while iterating through the plurality of tones in sequence in order to achieve respective target data rates over the N subscriber lines, and wherein the method further comprises, during the respective iterations, updating respective data rates achievable over the N subscriber lines given the so-enabled and so-disabled tones and the vectoring matrices configured so far, and determining the first and second sets of lines based on the updated data rates.
However, none of the prior art, alone or in combination, corresponding to the EDT structure or another different EDT structure, and the determination being based on, at least: (i) a type of the loop structure, and (ii) a union of respective individual iteration domains of one or more statements associated with the structure, each iteration domain comprising a respective ordered set of iterations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.